On Petition for a Rehearing.
Ross, J.
Counsel for appellees asks a rehearing, and in argument assumes that it was held by the court in the original opinion that the arbitrators had a right, after their award had been made, to change it or to withdraw it and make another without a new submission by the parties.
Possibly the language used in the opinion does not leave this question free from doubt as to what we intended to hold, and for that reason we reaffirm that if the statement made by the arbitrators September IT, 1885, was an award under the agreement of submission, although defective, it would nevertheless exhaust their powers, and could not be changed or withdrawn by them except upon á resubmission.
We do not question the correctness of the decisions on the many cases cited by the learned counsel, wherein it is held that when the arbitrators have made an award upon the question submitted to them they have no further power to act, even though their award is defective. But until an award has been made upon the matters submitted to them they have power to act.
The agreement of submission under consideration empowered the arbitrators to ascertain and state ap*48pellee’s interest in a land contract, which it was apparently conceded did not amount to an ownership of the property. This interest did not equal the value of the property for the reason that the property was incumbered. The agreement limited the power of the arbitrators to the consideration and determination of the appellee’s interest therein. That was the power granted them. Any statement made or value fixed touching any matter not submitted to them was not binding either upon them or the parties. This is the view we take of the statement made September 11. It was not an award of and concerning the subject-matter submitted to them, hence had no binding force or effect.
Filed June 13, 1895.
Petition overruled.